Order entered May 28, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00608-CR

                             PHILLIP RAMIREZ, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 363rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F-1042390-W

                                       ORDER
      We GRANT the State’s May 27, 2014 motion to supplement its brief.


                                                 /s/   DOUGLAS S. LANG
                                                       PRESIDING JUSTICE